               Case 2:12-cv-01759-RSL Document 54 Filed 07/29/21 Page 1 of 2




 1                                                                       The Honorable Robert S. Lasnik
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12                               UNITED STATES DISTRICT COURT
13                              WESTERN DISTRICT OF WASHINGTON
14                                        AT SEATTLE
15
16   SCARSELLA BROS., INC., a Washington                   NO. 2:12-cv-1759 RSL
17   corporation,
18                                                         ORDER STAYING CASE
19                       Plaintiff,
20
21           v.
22
23   FEDERAL INSURANCE COMPANY, an
24   Indiana corporation,
25
26                       Defendant.
27
28
29          Based upon the parties’ Joint Stipulated Motion to Further Stay Proceedings in Light of
30
31   Interim Settlement and to Allow Continued Settlement Discussions, and the Court being fully
32
33   advised, for good cause shown,
34
35          IT IS HEREBY ORDERED that this action, including all litigation deadlines in the
36
37   current Case Schedule are hereby further STAYED until November 12, 2021, and that all
38
39   deadlines are further tolled.
40
41          IT IS FURTHER ORDERED that the parties shall file a joint status report with the Court
42
43   no later than November 5, 2021. If efforts to resolve the remaining claims are unsuccessful, the
44
45   parties shall include in their joint status report a request that the Court amend the trial date and

     ORDER STAYING CASE - 1                                            GORDON       600 University Street
     No. 2:12-cv-1759 RSL                                               TILDEN      Suite 2915
                                                                       THOMAS       Seattle, WA 98101
                                                                       CORDELL      206.467.6477
               Case 2:12-cv-01759-RSL Document 54 Filed 07/29/21 Page 2 of 2




 1   all related dates and propose a scheduling order to govern the future conduct of the litigation,
 2
 3   which shall include proposed amended deadlines, including but not limited to discovery, reports
 4
 5   from experts, motions, and trial.
 6
 7          DATED this 29th day of July, 2021.
 8
 9
10
11
12
                                                           A
                                                           The Honorable Robert S. Lasnik
13                                                         United States District Judge
14
15   PRESENTED BY:
16
17   GORDON TILDEN THOMAS & CORDELL LLP
18   Attorneys for Plaintiff Scarsella Bros., Inc.
19
20   By: s/ Matthew F. Pierce_____________________
21       Dale L. Kingman, WSBA #07060
22       Matthew F. Pierce, WSBA #34019
23       600 University Street, Suite 2915
24       Seattle, Washington 98101
25       Telephone:       (206) 467-6477
26       Facsimile:       (206) 467-6292
27       Email: dkingman@gordontilden.com
28       Email: mpierce@gordontilden.com
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45


     ORDER STAYING CASE - 2                                          GORDON       600 University Street
     No. 2:12-cv-1759 RSL                                             TILDEN      Suite 2915
                                                                     THOMAS       Seattle, WA 98101
                                                                     CORDELL      206.467.6477
